Mb. Presiding Justice Lacey delivered the opinion of the Court. This was a suit commenced by appellant against appellee and the Central Union Telephone Company for damages suffered by appellant by reason of the alleged killing of his horse by appellee and the Union Telephone Co. On the trial after the evidence was all in, appellant dismissed his suit against the Union Telephone Co., and on motion of appellee, the court excluded the evidence from the jury, and directed the jury to find for appellee. On the jury rendering verdict for appellee the court gave judgment against appellant for costs. From this judgment this appeal is taken, and the action of the court assigned for error. The principle of law is well established in this State that it is only where the evidence, with all fair and legitimate inferences arising therefrom, is so far insufficient to sustain a verdict for the plaintiff that the court must set it aside if rendered, that the court would be justified in directing a verdict for the defendant. Phillips v. Dickerson, 85 Ill. 511; Goodrich v. Lincoln, 93 Ill. 360; Simmons v. Railroad Co., 110 Ill. 346; Railroad Co. v. Johnson, 135 Ill. 641; Eddy v. Gage et al., 147 Ill. 162. Where the evidence tends to support the case of plaintiff it is improper for the court to take the case from the jury. Gromes et al. v. St. Paul Trust Co. et al., 147 Ill. 634; Hunter v. Feige, 90 Ill. 208. On the morning of February 20, 1891, appellant, about half past 8 o’clock, a. m., drove down Bloomington street, in Streator, until he came to the intersection of Bloomington with Morrell street, where one of his horses stepped on a wire down in the street, highly charged with electricity, by which, receiving the full charge thereof, he was instantly killed. The evidence tended strongly to show that the night previous there had been a heavy storm .of wind and sleet, by which the telephone wires in the city had been thrown down on the trolley wire of the electric street car line, and that the appellee had full notice of it and was well aware of the danger to people and animals traveling the streets if the street cars were run while the telephone wires were on and across the trolley and on the ground, for they would be heavily charged with electricity from the power house of appellee. The evidence tended to show that the wire causing the death of the horse was lying across the appellee’s trolley wire resting on the street, and that the appellee knew it or should have known it in time to have removed it and prevented accidents. The appellee was in the use of a highly dangerous agency in operating its street railway, and was bound to corresponding great care to so use it as not to endanger the life and property of the people who might pass or drive over the street. If the jury found on the evidence as given in by appellant a case of negligence was made out, and the verdict should have been "for appellant for the value of the horse, shown to have been worth $100, then there was sufficient evidence from which the jury might have found appellee negligent as charged. For the error committed by the court in taking the case from the jury and directing a verdict for appellee, the judgment of the Circuit Court is reversed and the cause remanded.